Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/24/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-24) were examined in a Non-Final office action dated 09/8/2021. This office action is in response to Applicants submission dated 12/03/2021. Claims 1-30 (includes new claims 25-30) are being examined.

Response to Arguments and amendments
Rejection under 35 USC § 112 is withdrawn in view of Applicants explanation that the direction of electric field claimed is the direction close to the cathode surface. Regarding the limitation “mostly negative”, it appears according to Fig 5. To make the record clear the drawings should be corrected according to the explanation.
Applicant argues that Choi `553 does not disclose the features (b) and (c) of independent claim 1 and 10 and 18(c).
In response it is noted that the disclosed shield is a combination of two parts 91 and 92 which are in close contact and grounded through part 91. Therefore Applicants argument is not persuasive. 
Applicant’s argument regarding claim 18(f), both regarding Choi `553 and Choi `957 are also not persuasive. When RF voltages are connected to electrodes and magnets installed as disclosed the fields will follow the same path as in the application. 


“that these features are recited in a very structural manner rather than employing "for use in" terminology, and should thereby be given patentable weight “  

In response, it is noted that the manner of claim here is not important, facts are.
 
In this connection courts have ruled:
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
And added as below as an example
“Claim limitation “a polymerizable monomer gas” pertains to contents of apparatus during intended use of the apparatus and is not considered to add patentable weight since the structure of prior art meets the claim limitation.”
Applicant’s argument against the rejection using `957 is again unpersuasive since, contrary to Applicants statement, applied voltage could be AC (which would include RF) (Col 5 lines 1-4).  
Applicant argues that Choi `957 does not disclose a shield enclosing all of the electrodes. 
In response it is noted that the claims do not require a single shield enclosing all the electrodes. Further, since all the shield parts are grounded a single shield will not be different. Still further, the specification has an outlet close to substrate and another for entry of gas. Therefore single continuous shield is not disclosed. Still further single continuous shield is disclosed in Hirano US 20090233430 (Fig 1). Still further, the grounded chamber in Choi `957 works like a single shield.
Regarding claim 8 Applicant states the following: 


This has been addressed in the rejection. Applicant’s statement that electrodes are grounded is no clear as being factually incorrect. 
Applicant’s argument regarding the combination is also unpersuasive (P18). 
It has been established that combination does not mean bodily incorporation. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combination will teach one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-25 and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Choi et al (US 9299957).
Regarding claims 1, 10 and 18 Choi et al disclose a material processing apparatus comprising: 
(a) a vacuum chamber (Fig 1-10); 
(b) a shield located in the vacuum chamber (140), the shield being electrically grounded with the chamber, the shield including lateral side walls and a longitudinal work piece-facing outlet (Fig 1); 
(c) multiple electrodes (111a and 11b) located internal to the shield, the electrodes being laterally spaced apart but facing each other about a longitudinal centerline of the shield (Fig 2A and 2B); 
(d) a radio frequency power source electrically coupled to all of the electrodes within the shield (Col 5 lines 1-4); 
(e) a gas inlet configured to flow precursor gas to a plasma area located between the electrodes (30); and 
(f) a magnetic field and a radio frequency field operably being created between the electrodes within the plasma area and being configured to longitudinally emit deposition material out of the outlet (Fig1).
Regarding claims 2, 11 the direction of electric field should be from anode to cathode. However according to Applicants assertion the direction refers to preliminary direction which is disclosed in the reference as claimed.
Regarding claims 3, 12 and 21 the substrate (20) is parallel to magnetic field.
Claim 4 is directed to intended use. The structure disclosed is fully capable of this use.

Regarding claims 6 and 20 permanent magnets are shown with electrode between them.
Regarding claims 7 and 14 the substrate is outside the shield but within vacuum chamber (Fig 1).  
Regarding claim 9, 15 and 23 although it is not necessary to show the nature of substrate, it could be of glass (Col 7 lines 17-20). Also the substrate holder is grounded.
Regarding claims 17 and 24, it is noted that RF applied to an electrode creates a bias which is negative. Also magnetic field increases plasma density by increasing collisions. The combination of the two and any structure pointed to is however unclear.
Regarding claim 22, the substrate holder is grounded (Fig 1).
Regarding claim 25 gas inlet 30 is along the centerline and perpendicular to the primary direction of RF field. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-7, 10-14, 16 and 18-21 are also rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553).
Regarding claims 1, 10, 16 and 18 Choi et al disclose a material processing apparatus comprising: 
(a) a vacuum chamber (Not shown in Fig 1 but disclosed in Para 29). 
(b) a shield located in the vacuum chamber (91, 92), the shield being electrically grounded (function as anode, Para 34), the shield including lateral side walls and a longitudinal workpiece-facing outlet (Fig 1 where the plasma is pointing to the substrate 71 or 81). It is noted that the shield includes the casing 92 in contact with the part 91 (See para 44); 
(c) multiple electrodes (10, 20, 30 40 function as cathode, Para 34) located internal to the shield, the electrodes being laterally spaced apart but facing each other about a longitudinal centerline of the shield (Fig 1); 
(d) a radio frequency power source electrically coupled to all of the electrodes within the shield (Fig 1-5 and Para 35); 
(e) a gas inlet configured to flow precursor gas to a plasma area located between the electrodes (50, 60); and 
(f) a magnetic field and a radio frequency field operably being created between the electrodes within the plasma area and being configured to longitudinally emit deposition material out of the outlet (Para 32).

Claim 4 is directed to intended use. The structure disclosed is fully capable of this use.
Regarding Claims 5, 13 and 19 longitudinal direction of deposition material is in plasma direction.
Regarding claims 6 and 20 permanent magnets are shown with electrode between them.
Regarding claims 7 and 14 the substrate is outside the shield but within vacuum chamber (Para 29).  
Claims 8-9, 15, 17, 22-25, 28 are also rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) and Choi et al (US 9299957).
Regarding claim 8, Choi et al disclose yoke plate (Fig 1-33 and Para 13, 40) (magnetically shunt). Choi et al do not explicitly disclose insulator but it would be obvious since ground shield is close to cathode which is connected to radio frequency power. Regarding gap it would be optimizable since it would govern pressure and plasma density. Also it would be more than 5 mm since it would be more than 2 times the plasma sheath which is generally a few mm.
Regarding claims 17 and 24, it is noted that RF applied to an electrode creates a bias which is negative. Also magnetic field increases plasma density by increasing collisions. The combination of the two and any structure pointed to is however unclear.
Regarding the grounding of the work piece, Choi et al (US 9299957) et al clearly discloses that in Fig 1. It would therefore be obvious to have that in Choi et al (US 20110168553) also since that would help create electric field for ions to deposit at work piece.
Regarding claims 25 and 28, gas inlet 30 is along the centerline and perpendicular to the primary direction of RF field. 
Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) or Choi et al (US 9299957) in view of Matsuoka et al (US 4911814).
Regarding claim 8 insulator is more clearly disclosed as 12 and 13 in Fig 1 to isolate electrodes from ground.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) or Choi et al (US 9299957) in view of Tabuchi et al (US 20010006093).
Regarding claims 26 and 29 introduction of gas for generation of plasma in the prior art has been done in several conventional ways. For example in Tabuchi et al gas is introduced through holes (11b) in the electrodes (Fig 5, 6, 7A, 7B, 8A-8C and others).
It would have been obvious for one of ordinary skill in the art at the time of invention to have multiple gas supply inlets for uniformity of gas and therefore plasma and process uniformity.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) or Choi et al (US 9299957) in view of Hirano et al (US 20090233430).
Regarding claims 27 and 30 Choi et al disclose electrodes facing each other and being at same potential extending them in the form of a cylinder would work in the same way. This however is not disclosed by Choi.
Hirano et al disclose annular electrode (215) and encircle a substantially cylindrically shaped and longitudinally elongated housing  (202) with the vacuum chamber located inside the 
It would have been obvious for one of ordinary skill in the art at the time of invention to have a cylindrical anode for higher and more uniform plasma density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references disclose plasma processing systems with shield, magnets and electrodes, cathode and anode for deposition disposed like claimed. For example Sadao Kodokura (US 4842708) and (US 6156172) disclose plasma processing systems with shield, magnets and electrodes cathode and anode for deposition. Similarly Makoto Nagashima (US 6962648) disclose similar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716